DETAILED ACTION
This is a first Office action on the merits to the application Remarks filed 09/28/2021. Claims 1-17 and 30-42 are pending. Claims 18-29 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 and 07/22/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-17 and 30-42 in the reply filed on 09/28/2021] is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 17-32 are rejected under 35 U.S.C 103 as being unpatentable over Gao et al.  (US20210337548), hereinafter “Gao”, in view of Gao et al.  (US20210337548), hereinafter “Gao”., in view of “3GPP TS 38.212 version 15.2.0 Release 15”, hereinafter “3GPP 38.212”

Regarding claim 1, Gao teaches:
A method for wireless communications at a user equipment (UE) (Fig. 1. [0032]: UE is form of Terminal device.), comprising:
identifying a transceiver node operation mode for the UE (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI (transmission configuration information) states for the DMRS groups of network devices. [0073]: DCI format 1_1 includes field for TCI);
receiving an indication of rate matching information for a downlink shared      channel for the UE (Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device. [0073]: DCI format 1_1 includes field for (DMRS) antenna ports corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table.);
determining an antenna port configuration for the downlink shared channel based  at least in part on the transceiver node operation mode and the rate matching information (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an example of Antenna Port Table that functions as a lookup table for mapping value (antenna port index), number of DMRS CDM groups, DMRS ports. ), 

    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale

and 
monitoring for the downlink shared channel based at least in part on the antenna  port configuration (Fig. 5, [0211]: Block 510- 530. Using the Antenna Port Table as a lookup table, that maps Index/value (4, 5, 6 bits) to DMRS CDM groups and DMRS antenna ports, the terminal device (Block 530) is now configured to receive on specific DMRS ports and, further based on TCI states (different table), the DMRSs from the plurality of network device.)
Gao teaches examples of the antenna port tables, but not details of specific Antenna Port and plurality of Antenna Port tables.
However, 3GPP-38.212 teaches the details of the Antenna Port and Tables ((Section 7.3.1.2.2 Format 1_1, page 91: 
Antenna port(s) – 4, 5, or 6 bits as defined by four (4) Tables 7.3.1.2.2-1/2/3/4, where the number of CDM groups without data values 1,2 and 3 refers to CDM groups {0}, {0.1}, {0.1.2} respectively. The number of antenna ports shall be determined according to the ordering of DMRS port(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 2, Gao teaches:
The method of claim 1, further comprising:
identifying an antenna port mapping table of a plurality of antenna port mapping tables based at least in part on the transceiver node operation mode ([0054]: The terminal may be configured with a TCI state and the TCI state contains parameters for configuring a QCL relationship between one or two downlink reference signals and the DMRS ports.[0055]: For the different types of DMRS and different values of the maximum number/length of DMRS and/or a different number of codewords, the corresponding tables may be different.
and
determining the antenna port configuration for the downlink shared channel based at least in part on the antenna port mapping table [Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, specific DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device, (Table 1-A page 7 is example) Antenna Port Table).
Gao teaches the transceiver node operation mode, but not details of the transceiver node operation mode.
However, 3GPP-38.212 teaches the details of the transceiver node operation mode, (Section 7.3.1.2.2 Format 1_1, page 91:
Transmission configuration indication (TCI) -  0 bit if higher layer parameter tci-PresentInDCI is not enabled; otherwise 3 bits (up to 8 states) as defined in Subclass 5.1.5 of (6, TSP 38.214), .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Gao teaches:
The method of claim 2, further comprising:
receiving a downlink control channel that comprises the indication of rate matching information (Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device. [0073]: DCI format 1_1 includes field for antenna ports (4, 5, or 6 bits) corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table.) wherein 
the antenna port mapping table is identified based at least in part on the downlink control channel (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits), where different TCI states correspond to different antenna port mapping tables).


Regarding claim 4, Gao teaches:
The method of claim 2, wherein the antenna port mapping table  comprises a demodulation reference signal port mapping table indicating a number of demodulation reference signal code division multiplexing groups and a set of demodulation reference signal port indices (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports. ). 

    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale


Regarding claim 5, Gao teaches:
The method of claim 2, wherein:
the antenna port mapping table of the plurality of antenna port mapping tables is associated with the transceiver node operation mode; and
a second antenna port mapping table of the plurality of antenna port mapping tables is associated with a second transceiver node operation mode different from the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).


Regarding claim 6, Gao teaches:
The method of claim 1, further comprising:
identifying a set of demodulation reference signals and a set of demodulation reference signal port indices based at least in part on the antenna port configuration (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports. ); and
receiving the downlink shared channel based at least in part on the monitoring, wherein the downlink shared channel is received via a set of resource elements allocated for demodulation reference signal transmission from another transceiver node based at least in part on the antenna port configuration (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits), where different TCI states correspond to different antenna port mapping tables)
monitoring for data of the downlink shared channel via a set of resources allocated based at least in part on the antenna port configuration
receiving the downlink shared channel based at least in part on the monitoring, wherein the downlink shared channel is received via a set of resource elements allocated for demodulation reference signal transmission from another transceiver node based at least in part on the antenna port configuration
monitoring for the downlink shared channel via a set of resources allocated based at least in part on the antenna  port configuration (Fig. 5, [0211]: Block 510- 530 –Terminal device receives the DCI and determines the respective TCI states for DMRS groups and specific DMRS ports for receiving DMRSs transmitted by  the plurality of network devices. After mapping to the lookup table, the terminal device (Block 530) is configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices, as opposed to monitoring ALL the DMRS ports receiving communication. [0214]: terminal device may determine further DMRS ports from the DCI, and receive further DMRSs on the further DMRS ports from the plurality of network devices. )

Regarding claim 7, Gao teaches:
The method of claim 1, wherein the transceiver node operation mode comprises a multiple transmission reception point operation mode associated with a plurality of antenna port mapping tables including at least a second antenna port mapping table different from the first antenna port mapping table (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).



Regarding claim 8, Gao teaches:
The method of claim 1, wherein identifying the transceiver node operation mode comprises:
receiving an indication of the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI (transmission configuration information) states for the DMRS groups of network devices. [0073]: DCI format 1_1 includes field for TCI, which is 0 or 3 bits (up to eight states).

Regarding claim 9, Gao teaches:
A method for wireless communications at a transceiver node (Fig. 1, [0031]: transceiver node is a form of a network device), comprising: 
identifying a transceiver node operation mode for a user equipment (UE) in communication with the transceiver node ( Fig. 6,  [0218]: Block 610 network device 110 determines TCI states for respective DMRS groups)                              
determining an antenna port configuration for a downlink shared channel for the UE based at least in part on the transceiver node operation mode (Fig. 6, [0218]: Block 610 network device determines DMRS ports for the plurality of devices transmitting DMRSs to the terminal devices. ) 
transmitting, to the UE, an indication of rate matching information for the downlink shared channel, the rate matching information indicating the antenna port configuration (Fig. 6, [0218]: Block 620, network device generates DCI indicating TCI states and the DMS ports) and 
transmitting the downlink shared channel to the UE according to the antenna port configuration (Fig. 6, [0218]: Block 630, network device transmits the DCI to the terminal device , such that the terminal device receives DMRSs from the plurality of network devices (e.g. node/BS/UE) on the DMRS ports based on the TCI states.).

Regarding claim 10, Gao teaches:  
The method of claim 9, further comprising: 
identifying an antenna port mapping table of a plurality of antenna port mapping tables based at least in part on the transceiver node operation mode ([0054]: The terminal may be configured with a TCI state and the TCI state contains parameters for configuring a QCL relationship between one or two downlink reference signals and the DMRS ports.[0055]: For the different types of DMRS and different values of the maximum number/length of DMRS and/or a different number of codewords, the corresponding tables may be different.
and
determining the antenna port configuration for the downlink shared channel based at least in part on the antenna port mapping table [Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device, (Table 1-A page 7 is example) Antenna Port Table.).
Gao teaches the transceiver node operation mode, but not details of the transceiver node operation mode.
However, 3GPP-38.212 teaches the details of the transceiver node operation mode, (Section 7.3.1.2.2 Format 1_1, page 91:
Transmission configuration indication (TCI) -  0 bit if higher layer parameter tci-PresentInDCI is not enabled; otherwise 3 bits (up to 8 states) as defined in Subclass 5.1.5 of (6, TSP 38.214), .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11, Gao teaches:
The method of claim 10, further comprising: 
transmitting, to the UE, a downlink control channel that comprises the indication of rate matching information and the antenna port mapping table (Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0073]: DCI format 1_1 includes field for antenna ports (4, 5, or 6 bits) corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table.  Also, DCI format 1_1 includes field for TCI, which is 0 or 3 bits (up to eight states).

Regarding claim 12, Gao teaches:
The method of claim 10, wherein the antenna port mapping table comprises a demodulation reference signal port mapping table indicating a number of demodulation reference signal code division multiplexing groups and a set of demodulation reference signal port indices ((Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports. 

    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale









Regarding claim 13, Gao teaches:
The method of claim 10, wherein: 
the antenna port mapping table of the plurality of antenna port mapping tables is associated with the transceiver node operation mode; and 
a second antenna port mapping table of the plurality of antenna port mapping tables is associated with a second transceiver node operation mode different from the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).


Regarding claim 14, Gao teaches:
The method of claim 9, further comprising: 
transmitting the downlink shared channel via a set of resources over which an associated demodulation reference signal is transmitted (After mapping to the lookup table, the terminal device (Block 530) is configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices. [0214]: terminal device may determine further DMRS ports from the DCI, and receive further DMRSs on the further DMRS ports from the plurality of network devices.).    

Regarding claim 15, Gao teaches:
The method of claim 9, further comprising: 
identifying a set of resource elements allocated for demodulation reference signal transmission from another transceiver node based at least in part on the antenna port configuration; and 
allocating the set of resource elements to at least a portion of data based at least in part on the antenna port configuration and the transceiver node operation mode (Fig. 6, [0218]: Block 630, network device transmits the DCI to the terminal device, where the combination of the TCI field bits (indicating TCI state) and the antenna port bits/index (indicating DMRS ports, number of DMRS CDM groups) indicate transceiver node operation mode and antenna port configuration, respectively, such that the terminal device receives DMRSs from the plurality of network devices (e.g. node/BS/UE) on the DMRS ports based on the TCI states. Gao implicitly teaches that resource elements are allocated for various DMRSs to be transmitted, and transmitted from plurality of network, that such RE for DMRSs are a portion of data.).

Regarding claim 16, Gao teaches:
The method of claim 15, further comprising: 
identifying a set of demodulation reference signals and a set of demodulation reference signal port indices based at least in part on the antenna port configuration;
transmitting the downlink shared channel based at least in part on the set of demodulation reference signals and the set of demodulation reference signal port indices. (Gao Fig. 5, [0211]: Block 510- 530 –Terminal device receives the DCI and determines the respective TCI states for DMRS groups and specific DMRS ports for receiving DMRSs transmitted by  the plurality of network devices. After mapping, the terminal device (Block 530) is now configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices).


Regarding claim 17, Gao teaches:
The method of claim 9, wherein the transceiver node operation mode comprises a multiple transmission reception point operation mode associated with a plurality of antenna port mapping tables including at least a second antenna port mapping table different from the first antenna port mapping table (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).


Regarding claim 30, Gao teaches:
An apparatus for wireless communications at a user equipment (UE) (Fig. 1), comprising: 
a processor,
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus (Fig. 7 [0225]: Processor 710 coupled to Memory 720, Code 730),  to: 
identify a transceiver node operation mode for the UE (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI (transmission configuration information) states for the DMRS groups of network devices. [0073]: DCI format 1_1 includes field for TCI, which is 0 or 3 bits (up to eight states);
receive an indication of rate matching information for a downlink shared      channel for the UE (Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device. [0073]: DCI format 1_1 includes field for antenna ports (4, 5, or 6 bits) corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table. );
determine an antenna port configuration for the downlink shared channel based  at least in part on the transceiver node operation mode and the rate matching information (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that functions as a lookup table for mapping value (antenna port index), number of DMRS CDM groups, DMRS ports. ), 
monitor for the downlink shared channel based at least in part on the antenna  port configuration (Gao Fig. 5, [0211]: Block 510- 530 –Terminal device receives the DCI and determines the respective TCI states for DMRS groups and specific DMRS ports for receiving DMRSs transmitted by  the plurality of network devices. After mapping to the lookup table, the terminal device (Block 530) is configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices, as opposed to monitoring ALL the DMRS ports receiving communication.)
Gao teaches examples of the antenna port tables, but not details of specific Antenna Port and plurality of Antenna Port tables.
However, 3GPP-38.212 teaches the details of the Antenna Port and Tables (Section 7.3.1.2.2 Format 1_1, page 91: 
Antenna port(s) – 4, 5, or 6 bits as defined by four (4) Tables 7.3.1.2.2-1/2/3/4, where the number of CDM groups without data values 1,2 and 3 refers to CDM groups {0}, {0.1}, {0.1.2} respectively. The number of antenna ports shall be determined according to the ordering of DMRS port(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 38, Gao teaches:
An apparatus for wireless communications at a transceiver node (Fig. 1), comprising: 
a processor, 
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus (Fig. 7 [0225]: Processor 710 coupled to Memory 720, Code 730)
identifying a transceiver node operation mode for a user equipment (UE) in communication with the transceiver node ( Fig. 6,  [0218]: Block 610 network device 110 determines TCI states for respective DMRS groups)                              
determining an antenna port configuration for a downlink shared channel for the UE based at least in part on the transceiver node operation mode (Fig. 6, [0218]: Block 610 network device determines DMRS ports for the plurality of devices transmitting DMRSs to the terminal devices. ) 
transmitting, to the UE, an indication of rate matching information for the downlink shared channel, the rate matching information indicating the antenna port configuration (Fig. 6, [0218]: Block 620, network device generates DCI indicating TCI states and the DMS ports) and 
transmitting the downlink shared channel to the UE according to the antenna port configuration (Fig. 6, [0218]: Block 630, network device transmits the DCI to the terminal device , such that the terminal device receives DMRSs from the plurality of network devices on the DMRS ports based on the TCI states.).


Regarding claim 31 and 39, Gao teaches:
The apparatus of claim 30, wherein the instructions are further executable by the processor to cause the apparatus to (Fig. 7 [0225]: Processor 710)
identifying an antenna port mapping table of a plurality of antenna port mapping tables based at least in part on the transceiver node operation mode ([0054]: The terminal may be configured with a TCI state and the TCI state contains parameters for configuring a QCL relationship between one or two downlink reference signals and the DMRS ports.[0055]: For the different types of DMRS and different values of the maximum number/length of DMRS and/or a different number of codewords, the corresponding tables may be different.
and
determining the antenna port configuration for the downlink shared channel based at least in part on the antenna port mapping table (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device, (Table 1-A page 7 is example) Antenna Port Table).
Gao teaches the transceiver node operation mode, but not details of the transceiver node operation mode.
However, 3GPP-38.212 teaches the details of the transceiver node operation mode, (Section 7.3.1.2.2 Format 1_1, page 91:
Transmission configuration indication (TCI) -  0 bit if higher layer parameter tci-PresentInDCI is not enabled; otherwise 3 bits (up to 8 states) as defined in Subclass 5.1.5 of (6, TSP 38.214), .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 32 and 40, Gao teaches:
The apparatus of claim 31, wherein the instructions are further executable by the processor to cause the apparatus to (Fig. 7 [0225]: Processor 710): 
receiving a downlink control channel that comprises the indication of rate matching information (Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device. [0073]: DCI format 1_1 includes field for antenna ports (4, 5, or 6 bits) corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table.) wherein 
the antenna port mapping table is identified based at least in part on the downlink control channel ((Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits), where different TCI states correspond to different antenna port mapping tables).

Regarding claim 33 and 41, Gao teaches:
The apparatus of claim 31, wherein the antenna port mapping table comprises a demodulation reference signal port mapping table indicating a number of demodulation reference signal code division multiplexing groups and a set of demodulation reference signal port indices (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports. ). 

    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale


Regarding claim 34 and 42, Gao teaches:
The apparatus of claim 31, wherein: the antenna port mapping table of the plurality of antenna port mapping tables is associated with the transceiver node operation mode; and a second antenna port mapping table of the plurality of antenna port mapping tables is associated with a second transceiver node operation mode different from the transceiver node operation mode ((Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).


Regarding claim 35, Gao teaches:
The apparatus of claim 30, wherein the instructions are further executable by the processor (Fig. 7 identifying a set of demodulation reference signals and a set of demodulation reference signal port indices based at least in part on the antenna port configuration (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports. ); and
receiving the downlink shared channel based at least in part on the monitoring, wherein the downlink shared channel is received via a set of resource elements allocated for demodulation reference signal transmission from another transceiver node based at least in part on the antenna port configuration (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits), where different TCI states correspond to different antenna port mapping tables)
monitoring for data of the downlink shared channel via a set of resources allocated based at least in part on the antenna port configuration
receiving the downlink shared channel based at least in part on the monitoring, wherein the downlink shared channel is received via a set of resource elements allocated for demodulation reference signal transmission from another transceiver node based at least in part on the antenna port configuration
monitoring for the downlink shared channel via a set of resources allocated based at least in part on the antenna  port configuration (Fig. 5, [0211]: Block 510- 530 –Terminal device receives the DCI and determines the respective TCI states for DMRS groups and specific DMRS ports for receiving DMRSs transmitted by  the plurality of network devices. After mapping to the lookup table, the terminal device (Block 530) is configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices, as opposed to monitoring ALL the DMRS ports receiving communication. [0214]: terminal device may determine further DMRS ports from the DCI, and receive further DMRSs on the further DMRS ports from the plurality of network devices.

Regarding claim 36, Gao teaches:
The apparatus of claim 30, wherein the transceiver node operation mode comprises a multiple transmission reception point operation mode associated with a plurality of antenna port mapping tables including at least a second antenna port mapping table different from the first antenna port mapping table (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).


Regarding claim 37, Gao teaches:
The apparatus of claim 30, wherein the instructions to identify the transceiver node operation mode are further executable by the processor to cause the apparatus to: 
receive an indication of the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI (transmission configuration information) states for the DMRS groups of network devices. [0073]: DCI format 1_1 includes field for TCI, which is 0 or 3 bits (up to eight states)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 3GPP, "5G; NR; Physical layer procedure for data (3GPP TS 38.214 version 156.3.0 Release 15)", 3GPP ETSI TS 138.214 V15.3, Section 5.1.5 Antenna Ports quasi co-location, page 26. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         
/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461